PER CURIAM: *
The order of the district court affirming the order of the bankruptcy court overruling the motion to remand for lack of subject matter jurisdiction is AFFIRMED. In so doing, we do not address (because it is unnecessary to do so) whether diversity jurisdiction is a proper basis for removal.
AFFIRMED. The mandate shall issue forthwith.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.